Citation Nr: 9920548	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder 
including as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel






INTRODUCTION

The appellant had active service from January 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which denied the claim of service connection for a skin 
disorder.  

In March and April 1997 substantive appeals, the appellant 
indicated he wished to testify at a hearing before a local 
Hearing Officer.  In February 1998, he asked that the hearing 
be canceled and that his appeal be forwarded to the Board.  


FINDING OF FACT

The claim for service connection for a skin disorder 
including as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for a skin disorder 
including as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

A claimant who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e) shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a) (1998).  

A "herbicide agent" is a chemical in a herbicide used in 
support of the U.S. and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313.  The "Vietnam era" is the period 
beginning on February 28, 1961 and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f).  

The evidence of record reveals the appellant had service in 
Vietnam during his period of service.  He received the 
Vietnam Service Medal and the Vietnam Campaign Medal, both of 
which signify his service in the Republic of Vietnam.  He 
also received the Combat Action Ribbon.  The record 
overwhelmingly supports the conclusion that he served in 
Vietnam within the appropriate period, and thereby had 
qualifying Vietnam service.  38 C.F.R. §§ 3.2(f), 
3.307(a)(6)(iii), 3.313(a).  

Because the appellant is presumed to have been exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma; acute and subacute peripheral neuropathy; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermato-fibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  61 Fed. Reg. 
41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The appellant is 
not, though, precluded from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1041-42 (Fed. Cir. 1994).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).




Factual Background

The service medical records are silent as to any skin 
disorder in service.  Both the December 1967 enlistment 
examination report and the September 1969 separation 
examination report noted normal skin clinical evaluations.  

The record includes a large quantity of VA clinical and 
examination records prepared from 1969 through June 1998.  
These records predominantly discussed the appellant's 
psychiatric disorder.  Some of these records, though, also 
refer to the condition of the appellant's skin.  

? VA psychiatric hospitalization records in December 1969 
showed no skin abnormality.  

? A January 1991 VA AO examination report indicated that 
evaluation of the skin was normal.  

? A December 1993 VA clinical record noted several scattered 
areas of discolored skin, round in shape and scaly.  The 
assessment was tinea circinata.  

? A July 1994 VA psychiatric hospital report indicated that 
the skin was dry, without rashes or lesions, and with good 
color and turgor.  It was noted, though, that there were 
hyperpigmented spots in intracapsular regions of back.  

? A VA clinical record in October 1995 noted areas of 
discoloration on the chest and back.  The assessment 
included tinea versicolor.  



Analysis

The initial concern raised by the appellant's allegation that 
he was exposed to herbicide agents in Vietnam is whether he 
currently has a skin disorder listed at 38 C.F.R. § 3.309(e), 
as is required to prevail in a presumptive service connection 
claim based on such exposure.  The Board reasserts its 
acknowledgment of the appellant's service in Vietnam.  
However, the key consideration is whether the record includes 
evidence of a skin disorder listed in § 3.309(e).  

The record includes competent evidence of tinea versicolor 
and tinea circinata.  These skin disorders are not listed at 
38 C.F.R. § 3.309(e), and the record does not show the 
presence of a skin disorder, such as chloracne or other 
acneform disease consistent with chloracne, or any form of 
cancer, as listed at 38 C.F.R. § 3.309(e).  In light of these 
findings, the Board cannot conclude that the appellant has a 
disorder listed at 38 C.F.R. § 3.309(e) that can be 
presumptively related to herbicide exposure in Vietnam.  

Service connection may still be established for disease with 
proof of actual direct causation.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1041-42; Douglas v. 
Derwinski, 2 Vet. App. 435, 443 (1992).  Tinea circinata was 
first noted in December 1993, about 24 years after separation 
from service.  Tinea versicolor was first noted in October 
1995, about 26 years after separation from service.  The 
service medical records, the December 1969 VA psychiatric 
hospitalization records, and the January 1991 VA AO 
examination report did not identify any skin abnormality.  
Thus, the relevant documents fail to establish any etiologic 
link between service and the current findings of tinea 
circinata and tinea versicolor, or between these findings and 
the accepted exposure to herbicide agents in service.  

The remaining post-service VA clinical records, mostly 
concerning psychiatric treatment, are silent as to a skin 
disorder.  Thus, there is no evidence between service and the 
first showing of skin problems in 1993 to suggest a 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Brown, 10 Vet. App. 488, 495 (1997).  

The only opinion of record linking the appellant's current 
skin symptomatology with service or with exposure to 
herbicide agents in service is that of the appellant himself.  
Generally, statements prepared by lay persons, who are 
ostensibly untrained in medicine, cannot constitute competent 
medical evidence to render a claim well grounded.  A 
layperson can certainly provide an eyewitness account of 
his/her visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 
469 (1994).; Moray v. Brown, 5 Vet. App. 211, 214 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant is 
trained to provide expert medical testimony.

On review of the evidentiary record, the Board concludes that 
the appellant's claim of service connection for a skin 
disorder including as secondary to AO exposure is not well 
grounded.  Absent competent medical evidence of a nexus 
between his current skin symptomatology and service, or 
exposure to AO or other herbicides during service, the claim 
does not meet the requirements for presentation of a well-
grounded claim.  As the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.  

V.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) in the February 1997 statement of the 
case and in the July 1998 supplemental statements of the case 
in which the appellant was informed that the reason for the 
denial of the claims was the lack of evidence linking a 
current skin disorder to service or exposure to a herbicide 
agent in Vietnam.  By this decision, the Board is informing 
the appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  The appellant has 
not indicated the existence of any evidence that has not 
already been requested and/or obtained that would well ground 
his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a skin 
disorder including as secondary to AO exposure is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin disorder 
including as secondary to AO exposure, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

